COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        In re N.T.

Appellate case number:      01-15-00970-CV

Trial court case number:    2015-06245J

Trial court:                314th District Court of Harris County

       On November 19, 2015, relator, N.T., filed a petition for a writ of mandamus in
this Court. The Court requests a response to the petition from real party in interest, the
State of Texas. The response is due no later than 5:00 p.m. on Monday, November 23,
2015.
       It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                   X Acting individually     Acting for the Court

Date: November 20, 2015